Citation Nr: 0817442	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to December 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke 
Virginia Department of Veterans' Affairs (VA) Regional Office 
(RO).  

The veteran submitted testimony before the undersigned Acting 
Veterans' Law Judge at a April 2008 VA Central Office Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted a letter from a private doctor who 
has been treating him for low back pain.  The doctor 
indicated that the veteran had undergone an MRI in June 2006, 
notably after the veteran's March 2004 VA examination.  While 
the doctor did not indicate a diagnosis of a low back 
disability to explain the symptom of chronic low back pain, 
the examiner noted that a June 2006 Magnetic Resonance 
Imaging (MRI) report of the lumbar spine showed multiple 
level minimal disc bulges at L3/4 through L5/S1.  All related 
private or VA treatment records must be sought.  Thereupon, a 
further VA examination is also necessary in order to 
determine if the veteran does have a low back disability 
related to his service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
from Dr. Carlini.  If these records are 
unavailable, make a written note in the 
claims file of all steps in the attempt to 
obtain them and the reason for their 
unavailability.

2.  Contact the veteran and ascertain if 
he has been treated at any VA facility for 
his low back.  If so, obtain the veteran's 
VA treatment records identified by the 
veteran.  If these records are 
unavailable, make a written note in the 
claims file of all steps in the attempt to 
obtain them and the reason for their 
unavailability.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any low back disability.  Have 
the examiner review the claims file, to 
include any newly obtained medical 
evidence such as the April 2008 statement 
from Dr. Carlini and the June 2006 MRI 
report, and make a note of such review in 
the examination report.  Have the examiner 
conduct all necessary tests and include 
answers and explanations to the following:

	a.  Does the veteran have a low back 
disability?

	b.  If so, is it at least as likely as 
not that the veteran's low back 
disability is related to his service, 
to include the several complaints of 
low back pain made during 2003?

4.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

5.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow and appropriate period for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

